ORDER
The above named filed a petition on June 9,1986, seeking reinstatement to the practice of law in the State of South Carolina with no limitations. Pursuant to the Rules on Disciplinary Procedure this petition was submitted to the Committee on Character and Fitness on April 17, 1987, for its investigation and recommendation.
It is the unanimous recommendation of the Committee on Character and Fitness that petitioner, Franklin W. Allen, be reinstated without limitation as a member of the South Carolina Bar, and
It is so ordered.
Gregory, Harwell and Finney, JJ., concur.
Ness, C. J., and Littlejohn, Acting Associate Justice, dissent in separate opinion.